         Case 5:20-cv-08570-LHK Document 61 Filed 03/10/21 Page 1 of 6




 1   Shana E. Scarlett
     HAGENS BERMAN SOBOL SHAPIRO LLP
 2   715 Hearst Avenue, Suite 202
     Berkeley, CA 94710
 3   Telephone: (510) 725-3000
     Facsimile: (510) 725-3001
 4   shanas@hbsslaw.com

 5   Counsel for Plaintiff Rachel Banks Kupcho
     [Additional Counsel Listed in Signature Block]
 6
                                  UNITED STATES DISTRICT COURT
 7                               NORTHERN DISTRICT OF CALIFORNIA
                                        SAN JOSE DIVISION
 8
     MAXIMILLIAN KLEIN, et al.,                        Case No. 20-cv-08570-LHK
 9
                                         Plaintiffs,
10                                                     PLAINTIFF BANKS KUPCHO’S
                                                       RESPONSE TO KLEIN PLAINTIFFS’
11          v.                                         APPLICATION TO APPOINT QUINN
                                                       EMANUEL URQUHART & SULLIVAN,
12   FACEBOOK, INC.,                                   LLP AND KELLER LENKNER LLC AS
                                                       INTERIM CO-LEAD COUNSEL FOR THE
13                                      Defendant.     USER CLASS
14
     This document relates to:
15
     Banks Kupcho v. Facebook, Inc., No. 20-cv-
16   08815-LHK

17

18

19

20

21

22

23

24

25

26

27

28
         Case 5:20-cv-08570-LHK Document 61 Filed 03/10/21 Page 2 of 6




 1                                       I.           INTRODUCTION

 2           Plaintiff Rachel Banks Kupcho respectfully submits this response to the Klein Plaintiffs’

 3   application to appoint Quinn Emmanuel Urquhart & Sullivan, LLP and Keller Lenkner LLC as

 4   interim-lead counsel. In their application, the Klein Plaintiffs rely heavily on the argument that the

 5   Klein Complaint1 “did not rely on a government enforcement action, but instead was the result of an

 6   extensive factual and legal investigation which began in 2019.” Klein Application at 6.2 This

 7   characterization ought to be examined, since the Klein Complaint—consistent with all other

 8   complaints—heavily relies and follows on an extensive investigation performed by the United

 9   States House of Representatives. Given this context, who filed the first Complaint and the

10   investigation of counsel is respectfully a non-factor. Plaintiff Banks Kupcho asks the Court to

11   appoint the leadership structure that Hagens Berman Sobol Shapiro LLP (“Hagens Berman”) and

12   Lockridge Grindal Nauen P.L.L.P (“LGN”) have proposed, since it is transparent, diverse, tailored

13   to the needs of this case, and safeguards class resources.

14                                              II.     ANALYSIS

15           In the summer of 2019, the United States House of Representatives’ antitrust subcommittee

16   announced an investigation into Facebook and Google.3 Many antitrust attorneys, including

17   attorneys at Hagens Berman and LGN, followed the hearings and investigation as it developed. The
18   Klein Complaint—along with all other complaints—primarily relies on the fruits of this
19   investigation and borrows both language and reasoning from the House Subcommittee Report,
20   which was published in October 2020.4
21

22      1
           The “Klein Complaint” refers to Class Action Complaint, Dec. 3, 2020, ECF No. 1.
23       2
           “Klein Application” refers to the Klein Plaintiffs’ Application to Appoint Quinn Emanuel
     Urquhart & Sullivan, LLP and Keller Lenkner LLC as Interim Co-Lead Counsel for the User Class,
24   March 5, 2021, ECF No. 55.
         3
25         See Tony Romm & Elizabeth Dwoskin, Facebook, Google and other tech giants to face
     antitrust investigation by House lawmakers, The Washington Post (June 3. 2019) available at
26   https://www.washingtonpost.com/technology/2019/06/03/facebook-google-other-tech-giants-face-
     antitrust-investigation-by-house-lawmakers.
27       4
           House Subcommittee on Antitrust, Commercial and Administrative Law of the Committee on
     the Judiciary, 116th Cong., Investigation of Competition in Digital Markets, Majority Staff Report
28   and Recommendations (“House Subcommittee Report”), available at
     BANKS KUPCHO’S RESPONSE TO APPOINT QUINN
     EMANUEL & KELLER LENKNER AS INTERIM CO-
     LEAD COUNSEL FOR THE USER CLASS              -1-
     Case No. 20-CV-08570-LHK
         Case 5:20-cv-08570-LHK Document 61 Filed 03/10/21 Page 3 of 6




 1           For example, the House Subcommittee Report emphasizes the “powerful direct network

 2   effects” that contribute to an anticompetitive market; the Klein Complaint mirrors this language.

 3   Compare House Subcommittee Report at 41 (noting “social networks like Facebook exhibit

 4   powerful direct network effects”) to Klein Complaint, ¶ 77 (discussing “[t]he powerful direct

 5   network effects inherent in the Social Network and Social Media Markets”). Likewise, the House

 6   Subcommittee Report describes the high switching costs associated with leaving Facebook that the

 7   Klein Complaint adopts. Compare House Subcommittee Report at 145 to Klein Complaint, ¶ 198.

 8   The House Subcommittee Report also describes how Facebook’s strategy to “acquire, copy, or kill”

 9   its competitors have created a monopoly that has eroded the privacy protections for its users over

10   time, similarly adopted by Klein. Compare House Subcommittee Report at 14 to Klein Complaint, ¶

11   169.

12           Given the Klein Complaint’s reliance on and adoption of the House Subcommittee Report, it

13   is no surprise that the complaints that were filed after—which were submitted within days of each

14   other—contain similar allegations and reasoning.5 This does not mean that the other complaints

15   reflect an “endorsement of the theories that Quinn Emanuel and Keller Lenkner first developed.”
16   Klein Application at 6. Rather, all the complaints relied on the House Subcommittee’s extensive
17   investigation and reasoning.6 And since the complaints all rely on the House Subcommittee Report,
18

19

20   https://judiciary.house.gov/uploadedfiles/competition_in_digital_markets.pdf (last visited Mar. 10,
     2021).
21       5
           The Klein Complaint was filed on December 3, 2020. ECF No. 1. Six days later, 46 states and
     the District of Columbia filed their own complaint, alleging similar antitrust misconduct. See
22   Complaint, State of New York v. Facebook, Inc., No. 20-cv-03589-JEB (D.D.C. Dec. 9, 2020), ECF
     No. 4 (“New York Complaint”). Plaintiff Banks Kupcho’s Complaint was filed two days after that,
23   on December 11, 2020. Class Action Complaint, Banks Kupcho v. Facebook Inc., No. 20-cv-8815
     LKH (N.D. Cal. Dec. 11, 2020), ECF No. 1.
24       6
           While the Klein Application suggests that its counsel engaged in substantive legal discussions
25   “defining the relevant markets and refining the theories for how Facebook’s privacy practices []
     constituted anticompetitive conduct” (Klein Application at 5), the House Subcommittee Report was
26   the first to articulate a relevant market and provide a framework for liability. See House
     Subcommittee Report at 37-46 (defining the relevant market and describing the high switching
27   costs); 43 (noting that “a dominant platform can use its market power to extract more data from
     users, undermining their privacy”). Tellingly, the New York Complaint includes discussion of a
28   similar relevant market. See New York Complaint, ¶¶ 26-46.
     BANKS KUPCHO’S RESPONSE TO APPOINT QUINN
     EMANUEL & KELLER LENKNER AS INTERIM CO-
     LEAD COUNSEL FOR THE USER CLASS            -2-
     Case No. 20-CV-08570-LHK
         Case 5:20-cv-08570-LHK Document 61 Filed 03/10/21 Page 4 of 6




 1   this case is unlike the case law cited by the Klein Plaintiffs, much of which involved a truly

 2   independent investigation by counsel.7 See Klein Application at 6 (citing cases).

 3          Given these facts, this is not a case where the analysis for appointing interim class counsel

 4   should begin and end by analyzing which firm conducted the investigation into the facts; nor in this

 5   case could the Court rightly conclude that only one group of firms initiated this investigation. Here,

 6   the United States government led the investigation into Facebook’s misconduct—reviewing more

 7   than 125,000 documents produced by Facebook and performing extensive public hearings. See

 8   House Subcommittee Report at 25 (describing the government’s document requests and hearings).

 9   Plaintiff Banks Kupcho asks the Court to instead focus its analysis on which firms have the best plan

10   to represent the class and avoid “unnecessarily duplicative or inefficient work by virtue of the fact

11   that so many billers needed to familiarize themselves with the case and keep abreast of case

12   developments.”8

13           Hagens Berman and LGN have proposed a structure that is distinct from others because it
14   assigns responsibilities to specific attorneys who have committed to leading and supporting this
15   litigation. This proposed structure provides unmatched efficiency, transparency, and accountability:
16   the Court and the class will know which attorneys are responsible for the development of each
17   aspect of this case. This structure will also ensure that each stage of litigation proceeds efficiently,
18   with a focused group of attorneys who will know the facts. And to avoid unnecessary and
19   duplicative billing, Hagens Berman and LGN have also proposed significant billing limits
20   unmatched by other proposals. For example, Hagens Berman and LGN commits that reviewers for
21   Tier 1 document review will be capped at $250 per hour.9 And both firms have committed that they
22

23      7
           For example, there was no common investigative source for the allegations in In re iPhone 4S
24   Consumer Litig., No. 12-cv-01127-CW, 2012 WL 12960637, at *1 (N.D. Cal. July 5, 2012), and yet
     the complaints mirrored each other’s structure and language.
25       8
           In re Anthem, Inc. Data Breach Litig., No. 15-md-02617-LHK, 2018 WL 11195115, at *3
     (N.D. Cal. Feb. 2, 2018).
26       9
           $250 per hour is near the low end of the range that courts have approved in similar class
27   actions. See In re Anthem, Inc. Data Breach Litig., 15-md-02617-LHK, 2018 WL 3960068, at *20
     (N.D. Cal. Aug. 17, 2018) (“This Court will use an hourly rate of $240.00—the low end of the range
28   that Professor Rubenstein has identified as having been approved in federal class actions.”).
     BANKS KUPCHO’S RESPONSE TO APPOINT QUINN
     EMANUEL & KELLER LENKNER AS INTERIM CO-
     LEAD COUNSEL FOR THE USER CLASS            -3-
     Case No. 20-CV-08570-LHK
         Case 5:20-cv-08570-LHK Document 61 Filed 03/10/21 Page 5 of 6




 1   will not bill time for more than two attorneys to attend any deposition.10 The number of attorneys

 2   attending hearings and meetings will also be limited. These measures are unmatched by any other

 3   leadership application before this Court and guard class resources.

 4                                        III.     CONCLUSION

 5      This litigation follows on the heels of an extensive investigation performed by the United States

 6   House of Representatives. All the firms that have proposed leadership structures employ many well-

 7   qualified and distinguished attorneys.11 Hagens Berman and LGN propose a leadership structure that

 8   meets the needs of this case: the leadership structure provides unmatched accountability and

 9   carefully guards class resources.

10     DATED: March 8, 2021                            Respectfully submitted,

11                                                     HAGENS BERMAN SOBOL SHAPIRO LLP
12
                                                       s/ Shana E. Scarlett
13                                                     SHANA E. SCARLETT

14                                                     715 Hearst Avenue, Suite 202
                                                       Berkeley, CA 94710
15                                                     Telephone: (510) 725-3000
                                                       Facsimile: (510) 725-3001
16                                                     shanas@hbsslaw.com

17                                                     Steve W. Berman (pro hac vice)
                                                       HAGENS BERMAN SOBOL SHAPIRO LLP
18                                                     1301 Second Avenue, Suite 2000
                                                       Seattle, WA 98101
19                                                     Telephone: (206) 623-7292
                                                       Facsimile: (206) 623-0594
20                                                     steve@hbsslaw.com

21                                                     W. Joseph Bruckner (pro hac vice)
                                                       Robert K. Shelquist (pro hac vice)
22                                                     Brian D. Clark (pro hac vice)
                                                       Rebecca A. Peterson (SBN 241858)
23                                                     Arielle S. Wagner (pro hac vice)
                                                       Stephanie A. Chen (pro hac vice)
24                                                     LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                                                       100 Washington Avenue South, Suite 2200
25
        10
           Both firms have also committed that most fact depositions will be attended by one attorney.
26      11
           While Keller Lenkner is a relatively new firm, Hagens Berman and LGN have worked with
27   Quinn Emanuel’s attorneys in past cases both as co-lead and on opposing sides. In opposing their
     application, Hagens Berman and LGN respect counsel at both these firms and do not diminish their
28   experience or qualifications.
     BANKS KUPCHO’S RESPONSE TO APPOINT QUINN
     EMANUEL & KELLER LENKNER AS INTERIM CO-
     LEAD COUNSEL FOR THE USER CLASS             -4-
     Case No. 20-CV-08570-LHK
         Case 5:20-cv-08570-LHK Document 61 Filed 03/10/21 Page 6 of 6




 1                                                    Minneapolis, MN 55401
                                                      Telephone: (612) 339-6900
 2                                                    Facsimile: (612) 339-0981
                                                      wjbruckner@locklaw.com
 3                                                    rkshelquist@locklaw.com
                                                      bdclark@locklaw.com
 4                                                    rapeterson@locklaw.com
                                                      aswagner@locklaw.com
 5                                                    sachen@locklaw.com

 6                                                    Counsel for Plaintiff Rachel Banks Kupcho

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     BANKS KUPCHO’S RESPONSE TO APPOINT QUINN
     EMANUEL & KELLER LENKNER AS INTERIM CO-
     LEAD COUNSEL FOR THE USER CLASS            -5-
     Case No. 20-CV-08570-LHK
